DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/13/2022 Final Office Action, claims 27, 29, and 35-43 remained pending and rejected. Claims 36-42 were withdrawn.
In the Applicant’s 03/08/2022 Reply, claims 27 and 36 were amended, while claim 43 was canceled.
Claims 27, 29, and 35-42 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 03/08/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 27, 29, and 43 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110201558A1:

    PNG
    media_image1.png
    456
    621
    media_image1.png
    Greyscale

	The Applicant amended claim 27 to limit the diseases treated to retinal degenerative diseases and optic nerve diseases, neither of which are taught in US20110201558A1. This rejection is withdrawn.
35 was rejected under 35 U.S.C. 103 as being unpatentable over US20110201558A1 (published 08/18/2011):

    PNG
    media_image2.png
    738
    626
    media_image2.png
    Greyscale

	The Applicant amended claim 27 to limit the diseases treated to retinal degenerative diseases and optic nerve diseases, neither of which are taught in US20110201558A1. This rejection is withdrawn.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was authorized by Kirsten Grueneberg on 03/18/2022. Please amend the claims as follows:
Claims 36-42:  Cancel.

Conclusion
Claims 27, 29, and 35 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655